DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/18/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 

	
Allowable Subject Matter
Claims 1-7, 9, 11-14, 16, 18-21, 26, and 28 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 26, 28 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.




Regarding Claim 1:
The prior art of record does not teach “An actuator including: a static component; a moveable component moveable relative to the static component; at least two shape memory alloy (SMA) actuator wires, each SMA actuator wire having a first portion coupled to the moveable component and a second portion coupled to the static component, where contraction of the SMA actuator wires drives movement of the moveable component  in combination with resistance measurement circuitry for determining resistance of the at least two SMA actuator wires; and a controller, coupled to the at least two SMA actuator wires, for generating pulse width modulated (PWM) control signals with a fixed PWM frequency to power the at least two SMA actuator wires, where the PWM control signals are applied in a series of time slots having a duration defined by the PWM frequency, by the controller: dividing each time slot into at least two sub-slots; generating a first PWM signal to apply power to a first SMA actuator wire, the first PWM signal comprising pulses at the PWM frequency; generating a second PWM signal to apply power to a second SMA actuator wire” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Regarding Claim 26:
The prior art of record does not teach “A method for controlling power delivered to an actuator including: a static component, a moveable component moveable relative to the static component, and at least two shape memory alloy (SMA) actuator wires, each SMA actuator wire having a first portion coupled to the moveable component and a second portion coupled to the static component, where contraction of the SMA actuator wires drives movement of the moveable component, and resistance measurement circuitry, in combination with determining, by the resistance measurement circuitry, resistance of the at least two SMA actuator wires dividing each time slot into at least two sub-slots; generating a first PWM signal to apply power to a first SMA actuator wire, the first PWM signal comprising pulses at the PWM frequency; generating a second PWM signal to apply power to a second SMA actuator wire, the second PWM signal comprising pulses at the PWM frequency; and applying the first and second PWM signals such that in each time slot, a pulse of the first PWM signal occurs during a first 

Regarding Claim 28:
The prior art of record does not teach “Circuitry for controlling power delivered to an actuator including: a static component, a moveable component moveable relative to the static component, and at least two shape memory alloy (SMA) actuator wires, each SMA actuator wire having a first portion coupled to the moveable component and a second portion coupled to the static component, where contraction of the SMA actuator wires drives movement of the moveable component in combination with separate from the power generation route, a restoring force control route comprising a motor and resistance measurement circuitry for determining resistance of the at least two SMA actuator wires; and a controller, coupled to the at least two SMA actuator wires, for generating pulse width modulated (PWM) control signals with a fixed PWM frequency to power the at least two SMA actuator wires, where the PWM control signals are applied in a series of time slots having a duration defined by the PWM frequency, by the controller: dividing each time slot into at least two sub-slots; generating a first PWM signal to apply power to a first SMA actuator wire, the first PWM signal comprising pulses at the PWM frequency; generating a second PWM signal to apply power to a second SMA actuator wire, the second PWM signal comprising pulses at the PWM frequency; and applying the first and second PWM signals such that in each time slot” as claimed in claim 28, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 28


In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/
 Primary Examiner, Art Unit 3746                                                                                                                                                                                            January 28, 2022